Case 6:20-cv-00071-SEH Document6 Filed 11/16/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

JEREMY CORD WOODS, Cause No. CV 20-71-H-SEH
Petitioner,

ORDER
VS.

REGINALD MICHAEL; ATTORNEY
GENERAL OF THE STATE OF
MONTANA,

Respondents.

 

 

On September 29, 2020, Jeremy Cord Woods petitioned this Court for Writ
of Habeas Corpus! under 28 USC § 2254 and moved for leave to proceed in forma
pauperis? and to stay proceedings.’ All requests are denied.

In 2020, Woods sought in state district court to withdraw guilty pleas on
three charges for which he had been convicted in state court in 1994. The motions
were denied.* Woods appealed. The Montana Supreme Court dismissed the appeal

with prejudice.>

 

1 See Doc. 1.

2 See Doc. 3.

3 See Doc. 4.

: See State v. Woods, DA 20-0264, Or. at 1 (Mont. Sept. 22, 2020).
Id. at 2.
Case 6:20-cv-00071-SEH Document 6 Filed 11/16/20 Page 2 of 2

This Court may entertain Woods’s 28 USC § 2254 petition only if he is “a
person in custody pursuant to the judgment of a State court only on the ground that
he is in custody in violation of the Constitution or the law or treaties of the United
States.”© Woods is currently in state custody, serving two life sentences for
deliberate homicide which were imposed in state court in 1996.’ He is not in
custody for the 1994 state court convictions. This Court is without jurisdiction to
consider the 28 USC § 2254 petition.

ORDERED:

1. Woods’s petition® is DISMISSED for lack of jurisdiction.

2. Woods’s Motion to Proceed in Forma Pauperis’ and Motion to
Stay!° are DENIED.

3. Acertificate of appealability is DENIED.

DATED this /b day of November, 2020.

am E, Haddon \
United States District Court Judge

 

6 28 USC § 2254(a).

7 See Montana Correctional Offender Network: https://app.mt.gov.conweb/Offender/35713
(accessed Nov. 4, 2020); see also State v. Woods, DA 20-0264, Or. at 2 (Mont. Sept. 22, 2020).
8 See Doc. 1.

9 See Doc. 3.

10 See Doc. 4.
